DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Status
Applicant’s arguments and amendments dated 5/27/22 have been received and entered in the application. 
Claims 1-9, 11-16, and 18-29 are currently pending. 
Claims 1-8 are withdrawn as directed to a non-elected inventions effectively without traverse in the response dated 6/11/19. 
Claims 11-16, and 18-20 are withdrawn as directed to a non-elected species without traverse in the response dated 6/11/19. 
Claims 24-29 are withdrawn as directed to a non-elected species without travers in response to the telephone restriction dated 2/21/20. 
Claims 9, and 21-23 are elected and examined on the merits. 
Claim 9 is currently amended. 
Withdrawn Objections & Rejections
The objections and rejections presented herein represent the full set of objections and rejections currently pending in this application. Any objections rejections not specifically reiterated are hereby withdrawn.	
Claim Interpretation
In the instant case, applicant's invention is interpreted as comprising product-by-process limitations. Under MPEP § 2113, product-by-process claims are not limited to the recited method steps, but are limited only by the resultant structure; Therefore, method steps are only considered in a patentability analysis to the extent that the method steps result in structural changes to the product. It does not appear that the claimed method steps produce a composition that contains marked structural changes than that produced by other methodologies. For example, it does not appear that the resultant composition would be structurally different from a composition produced by isolating, sorting (such as by FACS), and culturing a sub-population of TEM cells, wherein the sub-population contains a reduced population of CD8+ CD4+ effector memory T cells (TEM)  wherein the cells demonstrate upregulation of CCR7 as compared to an untreated control. Therefore, for examination purposes, claim 9 is interpreted as comprising a composition containing at least 1x108 mononuclear cells with a reduced subpopulation of CD8+ CD4+ effector memory T cells (TEM)  wherein the cells demonstrate upregulation of CCR7 as compared to an untreated control. Dependent claims 21-23 are interpreted in accordance with this reading. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 9 and 21-23 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 9 contains the limitation “reinfusing the educated mononuclear cell product back to the subject”. Applicant has stated that “the presently claimed composition is defined as it exists after the treatment steps” (Response p12). This indicates that the claimed composition includes a human organism. Therefore, the claims are not directed to statutory subject matter. 	
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as being unpatentable over Zhao (US Publication No. 2012/0277652, cited on IDS dated 3/12/18, hereinafter Zhao). 
Zhao discloses methods of co-culturing stem cells with mononuclear cells to modulate their function (Abstract). Zhao discloses isolating lymphocytes from a subject (para 86-87). In some embodiments, the lymphocytes are extracted from subjects with type 1 diabetes (para 13, 23). The lymphocytes are then co-cultured with stem cells, such as adherent umbilical cord blood-derived stem cells (UCSCs) for 2 to 4 days (para 24-25, 59, 68, 85, 106, 112, 119). In some embodiments the lymphocytes may be in direct contact with the UCSCs (para 10, 106). Zhao discloses that the co-culturing can decrease the percentage of CD8+ and CD4+ T cells in the mononuclear cell population (para 89). In some embodiments, Zhao discloses administering the modulated mononuclear cells to a subject in an amount of about 1x104 to 1x1013 cells (para 23). The cells may be delivered back to the subject from whom the cells are isolated to treat or ameliorate the symptoms of type 1 diabetes (para 23, 62, 64, 66, 94-95). 
Zhao does not explicitly disclose that CCR7 is upregulated on the TEM cells as compared to an untreated control. The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not the modulated mononuclear cells of the prior art differ, and if so to what extent, from applicant’s modulated mononuclear cells. The prior art discloses modulated mononuclear cells which are similar to applicant’s modulated mononuclear cells for these reasons: Zhao discloses a composition comprising between 1x104 to 1x1013 modulated mononuclear cells, wherein the composition contains a decreased percentage of CD8+ and CD4+ T cells. Further, with respect to the product-by-process limitations Zhao discloses preparing the composition by isolating a mononuclear cell population from a subject with type 1 diabetes, co-culturing the mononuclear cells in the presence of adherent UCSCs to produce a population of modulated mononuclear cells, wherein the modulated mononuclear cell population contains a decrease population of CD4+ and CD8+ T cells, and including between 1x104 to 1x1013 modulated mononuclear cells in the composition, wherein the composition is effective to reduce symptoms of type 1 diabetes. Where an examiner cannot determine whether or not the reference inherently possesses properties which anticipate, or render obvious, the claimed invention a rejection under §§102/103 is appropriate. See MPEP §§ 2112-2112.02.
The cited art taken as a whole demonstrates a reasonable probability that the composition containing modulated mononuclear cells of Zhao is either identical or sufficiently similar to the claimed composition that whatever differences exist, they are not patentably significant. Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants. See MPEP § 2112(v). Clear evidence that the composition of the cited prior art does not possess a critical characteristic that is possessed by the claimed composition would advance prosecution and might permit allowance of claims to applicant’s composition. Applicant is requested to specifically point out the support for any amendments made to the disclosure and arguments in response to this Office Action, including the claims. See MPEP §§ 714.02 and 2163.06. Applicant is also requested to refer to pages and line numbers in the as-filed specification. It is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Response to Arguments
Applicant's arguments dated 5/5/21 have been fully considered but are not persuasive in part and moot in part due to the new grounds of rejection necessitated by applicant’s amendments. To the extent the arguments are pertinent to the current rejections, they are responded to below. 
Claims 9, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as being unpatentable over Zhao.
Applicant argues that the MPEP provides two exceptions to when the process steps of a product-by-process claim are relevant to patentability; (1) the product can only be defined by the process steps by which the product is made, or (2) the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product (Response p11). 
With respect to the first exception, applicant’s claims do not qualify for the exception as the composition may be described by structural elements and properties (e.g., cell expression profiles) possessed by the composition. With respect to the second exception, Once a reference teaching a composition appearing to be substantially the same is made, and the examiner presents evidence or a reasoning to show inherency, the burden of production shifts to the applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed composition. See MPEP §§ 2112- 2112.02. Here Zhao discloses, 1) acquiring a whole blood sample from a subject with type 1 diabetes, 2) isolating lymphocytes from the sample, 3) co-culturing the lymphocytes in direct contact with umbilical cord blood-derived stem cells for 2 to 4 days, and 5) preparing a composition containing about 1x10* to 1x10'% mononuclear cells. Zhao further discloses that the co-culturing can decrease the percentage of CD8+ and CD4+ T cells in the mononuclear cell population. Thus, the method steps to produce the cell population appear to be substantially the same as those presently claimed, and the resultant cell population appears to be substantially the same. As the cell population appears to be substantially the same, it follows that the same cell population would likewise demonstrate upregulation of CCR7. Applicant has not advanced any arguments demonstrating why the methods of Zhao would not necessarily produce a cell population with the same cell expression markers as those claimed. Therefore, applicant has not met their burden of production. 
Applicant cites to Ex parte Babcock as demonstrating that the process limitations must be considered, as applicant’s claims are likewise claiming a post-treated composition; the claimed composition is defined as it exists after the treatment steps (Response p11-12). 
With respect to Ex parte Babcock, the board decision is not precedential, and is therefore not binding. Also, as noted above, applicant has not presented any evidence that the claimed method steps result in any structural changes to the cell population. 
Applicant argues that the examiner has provided no evidence in Zhao to support the conclusion that the cells taught in Zhao are the same as those of the present invention (Response p12).  
As discussed supra, the examiner concedes that it is unclear whether the cells in Zhao are the same as those in the present invention. However, the examiner has demonstrated that the cells of Zhao are produced in substantially the same as those presently claimed, and the resultant cell population appears to be substantially the same. Thus, the burden to applicant has shifted to applicant to demonstrate that the cells are not the same. Applicant has provided no substantive evidence that the methods of Zhao, or the cells of Zhao, are in any way different. Applicant has thus failed to meet the required burden of production and the rejection is maintained. 
Applicant argues that the claimed composition requires a specific concentration and specific subpopulations of T cells which are not taught or suggested by Zhao (Response p12-13). 
Zhao explicitly states that the composition include between 1x104 to 1x1013 modulated mononuclear cells (para 23). Zhao also states that the method steps produce a cell composition containing a decreased percentage of CD8+ and CD4+ T cells (para 89). Additionally applicant has not claimed the specific subpopulations in a specific concentration; the claims merely require a certain number of mononuclear cells, and a reduction (any reduction would read on this limitation) in certain cell types as compared to controls. Therefore, applicant’s arguments are considered spurious. 
Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414. The examiner can normally be reached Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA D JOHNSON/Primary Examiner, Art Unit 1632                                                                                                                                                                                                        48